Exhibit 11- Statement Re Computation of Earnings Per Share Three Months Ended March 31, 2008 2007 Basic: Average shares outstanding 13,381,500 13,683,723 Net income (loss) $(15,153,280) $ 7,335,473 Per share amount $(1.13) $0.54 Diluted: Average shares outstanding 13,381,500 13,683,723 Net effect of dilutive stock options - based on the treasury stock method using average market price N/A 119,389 Diluted shares 13,381,500 13,803,112 Net income (loss) $(15,153,280) $ 7,335,473 Per share amount $(1.13) $0.53 Note:Because of the Company's loss from continuing operations, no potential common shares were included in the calculation of diluted earnings per share for the three months ended March 31, 2008.Antidilutive stock options totaling 313,569 shares were not included in the calculation of diluted earnings per share for the three months ended March 31, 2007.
